1    BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN 180631)
2    richard.stuhlbarg@bowmanandbrooke.com
     Michael Chung (SBN 243204)
3    michael.chung@bowmanandbrooke.com
     970 West 190th Street, Suite 700                                              JS-6
4    Torrance, CA 90502
     Tel: 310.768.3068
5    Fax: 310.719.1019
6    Attorneys for Defendant,
     FCA US LLC
7
8                          UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    DANIELLE CORTEZ, an individual;            )   Case No. 2:19-cv-06197 MWF (FFMx)
      DAVID SPALLIERO, an individual,            )
12                                               )   Assigned to Hon. Michael W. Fitzgerald___
                           Plaintiffs,           )
13                                               )
              vs.                                )   ORDER ON STIPULATION TO
14                                               )   DISMISS
      FCA US LLC, and DOES 1 through             )
15    10, inclusive,                             )
                                                 )   Trial Date: None
16                         Defendants.           )
                                                 )
17
18                                            ORDER
19           Pursuant to the Parties’ Stipulation to Dismiss, this matter is hereby dismissed
20   with prejudice.
21           Each side to be responsible for and bear its own costs, expenses, and attorney's
22   fees.
23
24   Dated: November 14, 2019
                                              Michael W. Fitzgerald
25                                            United States District Judge
26
27
28



     Error! Unknown document property name.      1                2:19-cv-06197 MWF (FFMx)
